DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, encompassing claims 1-11, in the reply filed on 5/5/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “the arc tube is fixed via the cylindrical portion”. The claim requires “the arc tube included a cylindrical portion”. Since the cylindrical portion is a part of the arc tube, it is not clear how the arc tube is fixed via itself. Also, it is not clear where the arc tube is fixed to via the cylindrical portion. Furthermore, it is not clear what “fixed” is referred. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the arc tube is secured/supported via the first electrode and the second electrode”.
Due to the dependency to the parent claim, claims 2-11 are rejected.
Claim 6 recites the limitation "a first light shielding member......is provided between the opening and the arc tube" in line 1. The claim does not clearly define what “a first light shielding member” is regarded or composed of. Appropriate correction/clarification is required. Since most material can shield light to some extent,   for the purpose of examination, the above limitation will be interpreted as “a material….... is provided between the opening and the arc tube"
Claim 6 recites the limitation "the opening" in line 3. “openings” is cited in claim 5  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “one of the openings”.
Claim 8 recites the limitation of “wherein the first protecting portion…… as the casing”. “a casing” is not cited in claim 1 or claim 3. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “wherein the first protecting portion……as a casing”.
Claim 10 recites the limitation "a second light shielding member......". The claim does not clearly define what “a second light shielding member” is regarded or composed of. Appropriate correction/clarification is required. Since most material can shield light to some extent,   for the purpose of examination, the above limitation will be interpreted as “a material….... "

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Watanabe et al (PG-PUB US 2011/0068678).
Regarding claim 1, Watanabe et al disclose a UV light irradiation device (ABSTRACT & paragraphs [0002] & [0005]). The device comprises a fluorescent discharge lamp 21/31 having a glass tube 22/32 for sealing discharge gas (e.g. xenon) therewithin, a pair of external electrodes 23a & 23b/33a & 33b (i.e. an excimer lamp having an arc tube…, a first electrode, and a second electrode, Figures 2 & 3, paragraphs [0005], [0031], [0079] & [0091]), wherein 
(a) the glass tube 22 includes 
(i) a cylindrical portion having a first end portion and a second end portion,
 (ii) a first dome-shaped end portion (i.e. a first diameter-reduced portion…) , and 
(iii) a second dome-shaped end portion (i.e. a second diameter-reduced portion…, Figure 2);
(b) the electrodes 23a and 23b are  provided on the outer surface of respective end portion (Figure 2, paragraph [0079]);
(c) the tube 22 is secured/supported via/by the electrodes 23a and 23b (Figure 2);
(d) the electrodes 23a and 23b are not provided over the respective dome-shaped end portions (Figure 2, paragraph [0079]).
Since the device of Watanabe comprises substantially the same structures as claimed, it is fully capable of generating ozone. 
Furthermore, as evident by the teaching of Naito et al (references are referred to PG-PUB US 2018/0230011, an equivalent English document for WO2017/033727 with publication date of March 2, 2017), a discharge/excimer lamp enclosed with xenon can generate ozone (paragraphs [0047] & [0051]).         
It should be noted that the recitation of “an ozone generating device” is in preamble. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Also, “an ozone generating device” is a recitation for intended use. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114).
Regarding claim 2, Watanabe teaches that the electrodes 23a and 23b are not provided over the respective dome-shaped end portions (Figure 2, paragraph [0079]).
Regarding claim 3, Watanabe teaches that the entire lamp may be surrounded by a tube 39 (Figure 3, paragraph [0091]). As such, the tube 39 includes a first protecting portion over the electrode 23a/33a and a second protecting portion over the electrode 23b/33b, wherein the first protecting portion and the second protecting portion are spaced apart because the first electrode 23a/33a and the second electrode 23b/33b are spaced apart (Figures 2 & 3). 
Regarding claim 4, Watanabe teaches that the discharge lamp may be used for light irradiation (paragraph [0002]). It should be noted that wavelength is not a structural limitation, rather a process-limiting parameter which does not further limit the apparatus claim. 
Moreover, as evident by the teaching of Naito et al (references are referred to PG-PUB US 2018/0230011, an equivalent English document for WO2017/033727 with publication date of March 2, 2017), a discharge/excimer lamp enclosed with xenon can emit light with a center wavelength of 172 nm (paragraph [0050]).  
Regarding claim 5, Watanabe teaches that the tube 39 includes openings at the ends for accommodating the lamp (Figure 3, paragraph [0091]).
Regarding claim 6, Watanabe teaches that a reflective material 38 is provided between the tube 39 having the openings and the glass tube 32 (Figure 3, paragraphs [0091] & [0180]).
Regarding claim 8, Watanabe teaches that the entire lamp may be surrounded by a tube 39 (i.e. integrally as a casing, Figure 3, paragraph [0091]). As such, the tube 39 includes the first protecting portion over the electrode 23a/33a, the second protecting portion over the electrode 23b/33b, and a connecting portion therebetween (Figures 2 & 3).
Regarding claim 9, Watanabe teaches that the glass tube 32 and the tube 39 are spaced apart (Figure 3, paragraph [0091]).
Regarding claim 10, Watanabe teaches that a reflective material 38 is provided between the tube 39 and the glass tube 32 (Figure 3, paragraphs [0091] & [0180]).
   Regarding claim 11, “for vehicle application” is a recitation for intended use. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al (PG-PUB US 2018/0230011 equivalent document of WO2017/033727 with publication date of March 2, 2017),  as applied to claim 1 above.
Regarding claim 3, Watanabe teaches that the entire lamp 31 may be surrounded by a tube 39 in “embodiment 3” for external electrodes arrangement (Figure 3, paragraphs [0090] & [0091]). If Watanabe does not teach a tube surrounding the entire lamp 21 in ‘embodiment 2” as shown in Figure 2, one having ordinary skill in the art would have realized to include a tube to entirely surround the lamp 21 in order to enclose the lamp 21 in a well-defined space for better protection of the lamp 21.
As such, the tube enclosed the lamp 21 includes a first protecting portion over the electrode 23a and a second protecting portion over the electrode 23b, wherein the first protecting portion and the second protecting portion are spaced apart because the first electrode 23a and the second electrode 23b are spaced apart (Figures 2 & 3). 
Regarding claim 5, Watanabe teaches that the tube 39 includes openings at the ends for accommodating the lamp (Figure 3, paragraph [0091]).
Regarding claim 6, Watanabe teaches that a reflective material 38 is provided between the tube 39 having the openings and the glass tube 32 (Figure 3, paragraphs [0091] & [0180]). One having ordinary skill in the art would have realized to provide a reflective film between the tube enclosed the lamp 21 and the glass tube 22.
Regarding claim 7, Watanabe does not specifically teach the openings of the tube having a tapered portion. However, it has been held that, without persuasive evidence that the particular shape is significant; a change in shape is generally recognized as being within ordinary skill in the art In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144). Therefore, it would have been an obvious matter of design choice to make the openings having a tapered portion since such a modification would have involved a mere change in shape of a component.
Regarding claim 8, Watanabe teaches that the entire lamp may be surrounded by a tube (i.e. integrally as a casing, Figure 3, paragraph [0091]). As such, the tube includes the first protecting portion over the electrode 23a, the second protecting portion over the electrode 23b, and a connecting portion therebetween (Figures 2 & 3).
Regarding claim 9, Watanabe teaches that the glass tube 32 and the tube 39 are spaced apart (Figure 3, paragraph [0091]).
Regarding claim 10, Watanabe teaches that a reflective material 38 is provided between the tube 39 and the glass tube 32 (Figure 3, paragraphs [0091] & [0180]). One having ordinary skill in the art would have realized to provide a reflective film between the tube enclosed the lamp 21 and the glass tube 22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795